      Case 20-16398        Doc 14      Filed 12/08/20 Entered 12/08/20 15:51:27                Desc Ch 7 Cls
                                           w/o Dischg Page 1 of 1
Form cxdsch7

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                               Case No. 20−16398
Janice N. Henson                                               :
12257 S. Green Street, Apt. 1                                  Chapter : 7
Chicago, IL 60643                                              Judge :   Carol A. Doyle
SSN: xxx−xx−1472 EIN: N.A.
aka Janice N. Hill




                     NOTICE OF CHAPTER 7 OR 11 CLOSED WITHOUT DISCHARGE



      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge as Debtor did not file Official Form 423, Certification About a Financial Management Course. If the debtor
subsequently files a motion to reopen, the reopening fee must be paid.




                                                            FOR THE COURT




Dated: December 8, 2020                                     Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
